             Case 2:18-cr-00217-RSM Document 489 Filed 08/03/20 Page 1 of 1



 1                                                   The Honorable Chief Judge Ricardo S. Martinez
 2
 3
                          UNITED STATES DISTRICT COURT FOR THE
 4
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                               NO. CR18-217 RSM
 8                            Plaintiff,
 9                       v.                                   ORDER
10    BRADLEY WOOLARD, et al
11                            Defendants.
12
13         THIS COURT having considered the Government’s Motion to Extend Time to
14 Respond to Pre-Trial Motions, hereby finds that the Motion is supported by good cause,
15 and the government’s Motion to Extend Time is GRANTED.
16         The government must file responses to pre-trial motions by no later than August
17 20, 2020.
18
19         DATED this 3rd day of August, 2020.
20
21
22
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26 Presented by:
   /s/Michael J. Lang
27 MICHAEL LANG
28 Assistant United States Attorney
     ORDER/ US v. Woolard, et al, CR18-217/RSM - 1                             UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
